Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 1 of 12




                    EXHIBIT 28
Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 2 of 12




 Document title:                  URL Rewriting Middleware in ASP.NET Core | Microsoft Docs

 Capture URL:                     https://docs.microsoft.com/en-us/aspnet/core/fundamentals/url-rewriting?
                                  view=aspnetcore-5.0

 Captured site IP:                96.7.23.136

 Page loaded at (UTC):            Thu, 08 Jul 2021 11:30:47 GMT

 Capture timestamp (UTC):         Thu, 08 Jul 2021 11:31:29 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.7.109.102

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      11

 Capture ID:                      fbb61a3d-e516-4329-857d-e6140ea81081

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            fzH7eRRpdu8GT2VfZD4eV7
           Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 3 of 12




Document title: URL Rewriting Middleware in ASP.NET Core | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/aspnet/core/fundamentals/url-rewriting?view=aspnetcore-5.0
Capture timestamp (UTC): Thu, 08 Jul 2021 11:31:29 GMT                                                     Page 1 of 10
           Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 4 of 12




Document title: URL Rewriting Middleware in ASP.NET Core | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/aspnet/core/fundamentals/url-rewriting?view=aspnetcore-5.0
Capture timestamp (UTC): Thu, 08 Jul 2021 11:31:29 GMT                                                     Page 2 of 10
           Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 5 of 12




Document title: URL Rewriting Middleware in ASP.NET Core | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/aspnet/core/fundamentals/url-rewriting?view=aspnetcore-5.0
Capture timestamp (UTC): Thu, 08 Jul 2021 11:31:29 GMT                                                     Page 3 of 10
           Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 6 of 12




Document title: URL Rewriting Middleware in ASP.NET Core | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/aspnet/core/fundamentals/url-rewriting?view=aspnetcore-5.0
Capture timestamp (UTC): Thu, 08 Jul 2021 11:31:29 GMT                                                     Page 4 of 10
           Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 7 of 12




Document title: URL Rewriting Middleware in ASP.NET Core | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/aspnet/core/fundamentals/url-rewriting?view=aspnetcore-5.0
Capture timestamp (UTC): Thu, 08 Jul 2021 11:31:29 GMT                                                     Page 5 of 10
           Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 8 of 12




Document title: URL Rewriting Middleware in ASP.NET Core | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/aspnet/core/fundamentals/url-rewriting?view=aspnetcore-5.0
Capture timestamp (UTC): Thu, 08 Jul 2021 11:31:29 GMT                                                     Page 6 of 10
           Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 9 of 12




Document title: URL Rewriting Middleware in ASP.NET Core | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/aspnet/core/fundamentals/url-rewriting?view=aspnetcore-5.0
Capture timestamp (UTC): Thu, 08 Jul 2021 11:31:29 GMT                                                     Page 7 of 10
            Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 10 of
                                                  12




Document title: URL Rewriting Middleware in ASP.NET Core | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/aspnet/core/fundamentals/url-rewriting?view=aspnetcore-5.0
Capture timestamp (UTC): Thu, 08 Jul 2021 11:31:29 GMT                                                     Page 8 of 10
            Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 11 of
                                                  12




Document title: URL Rewriting Middleware in ASP.NET Core | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/aspnet/core/fundamentals/url-rewriting?view=aspnetcore-5.0
Capture timestamp (UTC): Thu, 08 Jul 2021 11:31:29 GMT                                                     Page 9 of 10
            Case 0:20-cv-60416-AMC Document 97-28 Entered on FLSD Docket 07/09/2021 Page 12 of
                                                  12




Document title: URL Rewriting Middleware in ASP.NET Core | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/aspnet/core/fundamentals/url-rewriting?view=aspnetcore-5.0
Capture timestamp (UTC): Thu, 08 Jul 2021 11:31:29 GMT                                                     Page 10 of 10
